Citation Nr: 1213918	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  03-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for skin rashes and cysts, to include as due to exposure to herbicides.

2. Entitlement to service connection for a stomach disorder, to include as due to exposure to herbicides.

3. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

4. Entitlement to service connection for enzyme deficiency, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2002, November 2002, and April 2003 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  
			
In March 2005, March 2009, and April 2010 the Board remanded the matters for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

In a January 2012 letter and in other correspondence, the issue of entitlement to service connection for degenerative joint was raised.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during active military duty while stationed in Thailand, and is not shown to have served in the Republic of Vietnam.

2.  Chronic skin rashes and cysts were not present during service, and the Veteran's current skin rashes and cysts are not shown to be causally or etiologically related to active service.

3.  The Veteran's stomach disorder did not manifest during service, and is not shown to be causally or etiologically related to active service

4.  The Veteran's diabetes mellitus did not manifest during service, is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

5.  The Veteran does not have a current diagnosis of an enzyme disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin rashes and cysts have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a stomach disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for an enzyme disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2001, September 2002, March 2003, and May 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, a letter of June 2009 provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appeal was last readjudicated in December 2011.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  He has been afforded the opportunity for a personal hearing.  He has also been afforded the opportunity for VA examinations on several occasions.  In this regard, the Board notes that the Veteran has failed to report to VA examinations twice in the course of this appeal, first in August 2009.  Next, in April 2010 the Board remanded the matter for further development, including obtaining a medical opinion for the claims on appeal.  In September 2010, the Appeals Management Center sent the Veteran a letter, informing him that upcoming VA examinations would be scheduled at the VA medical facility nearest him.  In a September 2010 letter received in response, the Veteran stated that he wished to decline any VA examination scheduled in connection with his appeal.  In this letter, and in a subsequent letter of January 2012, he indicated that that attending any VA examination would present a hardship on him due to his disabilities and the pain medications he takes.  In the January 2012 letter, the Veteran requested VA to cancel any pending VA examination scheduled in connection with his claims.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As VA has twice offered the Veteran VA examinations in connection with his appeal, and the Veteran has refused to participate on both occasions, the Board finds it has no further duty to assist in this regard.  

The Board is also satisfied that there has been substantial compliance with its April 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and made attempts to obtain any additional service personnel records or other information to corroborate the Veteran's alleged service in Vietnam.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, at the outset, the Board will address the theory of presumptive service connection sought in connection with each claim on appeal.  Specifically, the Veteran here claims that his skin rashes and cyst, stomach disorder, diabetes mellitus, and enzyme deficiency are each related to exposure to herbicides from active duty.

The law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).

With regard to the claims for skin rashes and cysts (other than chloracne), a stomach disorder, and an enzyme deficiency, the Board finds that service connection cannot be awarded on a presumptive basis because these disabilities are not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure.  38 C.F.R. §3.309(e).  The Board notes there is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994). 

With regard to the claim for diabetes, the Board finds that that service connection cannot be awarded on a presumptive basis because the record does not support that the Veteran served in the Republic of Vietnam, or was otherwise exposed to herbicides.  In this regard, the Veteran has asserted that he was exposed to Agent Orange while serving in Thailand.  Service personnel records demonstrate that he was stationed at Takhli, Royal Thai Air Force Base from August 1966 to August 1967 with the 355th Field Maintenance Squadron (PACAF).  His military occupational specialty (MOS) was listed as Aircraft Electrical Repairman.  He contends that he was exposed to Agent Orange from servicing the planes that were present in Vietnam, and which had the herbicide coated on their exterior.  In the alternative, the Board notes that the Veteran has also asserted that he was sent on a temporary duty assignment (TDY) to Da Nang, Vietnam, in the summer of 1967 for three days while he was stationed in Thailand.  

As for exposure in Thailand, in November 2002, the National Personnel Records Center (NPRC) advised the RO that the Veteran had active duty in Thailand between August 1966 and August 1967, and that there were not records of exposure to herbicides.  This finding was corroborated by a May 2009 finding by the U.S. Army and Joint Services Records Research Center (JSRRC).  Further, a memo from the Veterans Benefits Administration associated with the record in 2009, contained a detailed examination of information provided to the Compensation and Pension Service by the Department of Defense (DoD), which included a listing of herbicide use and test sites outside Vietnam.  It was noted that the DoD list showed only limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964.  Records were noted to further indicate that modified RANCH HAND aircraft flew 17 missions spraying malathion insecticide in August/September 1963 and in October 1966.  Those facts were found not to be sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  It was also advised that there was no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

In accordance with the current version of the M21-1 MR, if a veteran served at the Ubon or Takhli air bases as an Air Force security policeman (or similar position that brought him or her into contact with the air base perimeter), VA will concede exposure to herbicides. See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  In the present case, however, there is no indication that the Veteran's military occupational specialty as an Aircraft Electrical Repairman would bring him into contact with the base perimeter.  Thus, despite the Veteran's assertions, the evidence, combined with the absence of any other evidence showing actual exposure to herbicides in Thailand, indicates the Veteran was not exposed to Agent Orange while on active duty in Thailand.

As for exposure through service in Vietnam, the Veteran's service personnel records have been obtained and do not include any records, embarkation, or travel slips that reflected he was sent on TDY to Vietnam.  A December 2001 response from the NPRC indicated that the Veteran had no exposure to herbicides during his service.  In June 2010, the Air Force Historical Agency was contacted, and the official histories of both the 355th Tactical Fighter Wing and the 355th Field Maintenance Squadron (especially the aircraft electrical shop's portion) were reviewed.  The records documented one instance of maintenance personnel going to Vietnam, from June 1967, although there was no listing or description of who or what shop sent the maintenance personnel.  Significantly, the Aircraft Electrical Shop's portion of the history was specifically reviewed, and made no mention of sending anyone on temporary duty to any location at any time.  Additional research from July 1967 through September 1967 also made no mention of any unit personnel traveling to Vietnam during the 355th Field Maintenance's history.  Given this, the Board cannot find that the Veteran served in Vietnam during his active duty.

For all of these reasons, presumptive service connection as due to herbicide exposure is not warranted for any claim on appeal.

A.  Stomach Disorder and Skin Disorder

The Veteran has a current diagnosis of dermatitis, rashes, and cysts, documented, for example, in VA treatment records of January 1991 and November 1998.  He also has a current diagnosis of chronic dyspepsia and probable gastroesophageal reflux disease, documented on VA examination in July 2005.

Despite this, the record simply fails to establish that his skin disorder or stomach disorder arose in service or are medically related to any incident of service.  As for the skin disorder, service treatment records reveal that the Veteran was treated for a rash of the inguinal area in June 1965.  Additional treatment notes dated in July and October 1967 detailed findings of molluscum contagious and gonorrhea.  In June and July 1968, the Veteran was treated for pubic lice.  As for the stomach disorder, the Veteran's service treatment records do not reveal evaluation, treatment, or diagnoses related to stomach problems.  His July 1968 service separation examination report revealed no pertinent abnormalities, including of the skin or abdomen.  The examiner noted that the Veteran had been treated in 1967 for gonorrhea with no complications or sequelae and had a cyst on the back of his right leg.

Moreover, the claims file contains no competent or credible evidence linking the Veteran's current skin or stomach disorder to service.  A medical opinion pertaining to the Veteran's skin disorder has not been sought.  While a VA examination was conducted for the Veteran's stomach disorder, a medical opinion on the issue of direct service connection was not obtained.  As noted above, however, VA has made sufficient attempts to afford the Veteran additional VA examinations, but the Veteran has not cooperated with these efforts.  As such, the record remains devoid of any nexus evidence that may substantiate either claim.  

B.  Diabetes Mellitus

The Veteran has a current diagnosis of Type II diabetes mellitus, documented, for example, on VA examination in July 2005.

As for the second element of a service connection claim, that of an in-service incurrence of a disability, a review of the Veteran's service treatment records is silent for any documentation of the disorder.  A diagnosis of diabetes was not made, and no abnormal blood tests were reported during the Veteran's active duty.  Indeed, the Veteran reported to the July 2005 examiner that his diabetes had been just diagnosed three years prior.

As for any relationship between the current disability and service, the July 2005 examiner opined, "diabetes mellitus did not manifest during his active military service or within one year of his discharge from military service in 09/68."  The examiner founded this opinion based on a review of the Veteran's service treatment records, post-service medical evidence, and an examination of the Veteran.  The medical record is completely devoid of any nexus evidence to the contrary.  

As such, the Board cannot find that service connection is warranted for the Veteran's diabetes.  The Board additionally notes that certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran is not entitled to this type of presumptive service connection given the July 2005 examiner's findings, and because  the earliest post-service medical treatment records are dated from 1994, nearly thirty years after service.  Because diabetes mellitus did not manifest within one year of the Veteran's service separation, the presumption for service connection for chronic diseases does not apply. 

C.  Enzyme Deficiency

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for enzyme problems.  Upon examination at separation from service in July 1968 the Veteran was not noted to have any pertinent abnormalities.

The Veteran's post-service treatment records also do not reveal any diagnosis of an enzyme disorder.  The Board cannot point to any documentation, treatments or complaints for an enzyme deficiency at any time.  Simply put, the medical record contains no current diagnosis for an enzyme disorder.  As such, the Board finds that entitlement to service connection for this claim is not warranted.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

D.  All Claims

As regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the disabilities on appeal and service, the Board finds that such assertions provide no basis for allowance of any claim.  The matter of medical etiology of the disability upon which each claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

Similarly, to the extent the Veteran has contended that he has suffered a skin disorder, stomach disorder, diabetes mellitus, and an enzyme deficiency since his discharge from service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).   However, in assessing credibility and probative value, such assertions may be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, however, any assertions of continuous symptoms since service, made in connection with a claim for monetary benefits, are inconsistent with, and, are in fact, contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  Pursuant to 3.303(b), for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  As discussed above, the competent medical evidence indicates that the Veteran did not have a "chronic" disorder involving skin rashes and cysts, his stomach, diabetes mellitus, or enzymes in service.  Moreover, the Board emphasizes the multi-year gap between discharge from active duty service and the initial medical documentation of the disabilities on appeal.  The Veteran was discharged in 1968, and does not have documented symptoms of the claimed disorders for nearly thirty years after discharge.  The Board notes that, here, the length of time between currently claimed in-service injuries and medical documentation of the disabilities on appeal is a factor that that tends to weigh against the claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)

In addition, the Board has considered the articles submitted by the Veteran regarding herbicide exposure in locations other than Vietnam, and the relationship between herbicide exposure and diabetes mellitus.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the medical questions at issue in this appeal.
For all the foregoing reasons, the Board finds that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for skin rashes and cysts is denied.

Service connection for a stomach disorder is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for enzyme deficiency is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


